Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20190019000 A1).
Regarding claim 1, Lee (e.g., Figs. 1-4 and 11) discloses a fingerprint sensing system, configured to receive an illumination beam reflected by a finger and transmitted it to the fingerprint sensing system to generate a fingerprint image (e.g., Figs. 1-4 and 11; optical imaging of a fingerprint FP), the fingerprint sensing system comprising: 
a plurality of microlenses, arranged in an array (an array of microlenses OL); 
a sensor, having a plurality of sensing pixels arranged in an array (fingerprint sensing pixel array 111; [0036]); 
a first light filter layer (filter CFS-R; [0080]), disposed between the microlenses (microlenses OL) and the sensor (fingerprint sensing pixel array 111) and having a plurality of first openings (e.g., Figs. 4 and 11; filter CFS-R having a plurality of openings); and 
a second light filter layer (filter CFS-G; [0080]), disposed between the first light filter layer (filter CFS-R; [0080]) and the sensor (fingerprint sensing pixel array 111) and having a plurality of second openings (e.g., Figs. 4 and 11; filter CFS-G having a plurality of openings), 
wherein the illumination beam passes through the first openings or the second openings, so that the sensor receives the illumination beam (e.g., Figs. 4 and 11; fingerprint sensing pixel array 111 detects the illumination light reflected by fingerprint FP).

Regarding claim 2, Lee (e.g., Figs. 1-4 and 11) discloses the fingerprint sensing system according to claim 1, wherein an optical axis of each of the microlenses (e.g., Figs. 4 and 11; microlenses OL) passes through one of the first openings or one of the second openings (e.g., Figs. 4 and 11; filter CFS-R and filter CFS-G each having a plurality of openings, respectively).

Regarding claim 3, Lee (e.g., Figs. 1-4 and 11) discloses the fingerprint sensing system according to claim 1, wherein an optical axis of one of the microlenses passes (e.g., Figs. 4 and 11; microlenses OL) through one of the first openings and one of the second openings (e.g., Figs. 4 and 11; filter CFS-R and filter CFS-G each having a plurality of openings, respectively).

Regarding claim 6, Lee (e.g., Figs. 1-4 and 11) discloses the fingerprint sensing system according to claim 1, further comprising: a third light filter layer (filter CFS-B; [0080]), disposed between the second light filter layer (filter CFS-G) and the sensor (fingerprint sensing pixel array 111) and having a plurality of third openings (e.g., Figs. 4 and 11; filter CFS-R having a plurality of openings), wherein the illumination beam passes through the first openings, the second openings, or the third openings, so that the sensor receives the illumination beam (e.g., Figs. 4 and 11; filter CFS-R, filter CFS-G, and filter CFS-B each having a plurality of openings to transmit the light to the fingerprint sensing pixel array 111).

Regarding claim 7, Lee (e.g., Figs. 1-4 and 11) discloses the fingerprint sensing system according to claim 6, wherein an optical axis of each of the microlenses passes through one of the first openings, one of the second openings, or one of the third openings (e.g., Figs. 4 and 11).

Regarding claim 8, Lee (e.g., Figs. 1-4 and 11) discloses the fingerprint sensing system according to claim 6, wherein an optical axis of one of the microlenses passes through two of the first openings, the second openings, and the third openings (e.g., Figs. 4 and 11).

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 20200381470 A1).
Regarding claim 1, Ho (e.g., Figs. 5-8) discloses a fingerprint sensing system, configured to receive an illumination beam reflected by a finger and transmitted it to the fingerprint sensing system to generate a fingerprint image (e.g., Figs. 5-8; optical imaging of a fingerprint), the fingerprint sensing system comprising: 
a plurality of microlenses, arranged in an array (an array of microlenses 111); 
a sensor (image sensor 10), having a plurality of sensing pixels arranged in an array (sensing element array 100; [0041]); 
a first light filter layer (spatial light filter 1103 formed of light absorption material; [0043]), disposed between the microlenses (microlenses 111) and the sensor (image sensor 10) and having a plurality of first openings (spatial light filter 1103  having a plurality of openings O3); and 
a second light filter layer (spatial light filter 1102 formed of light absorption material; [0043]), disposed between the first light filter layer (spatial light filter 1103) and the sensor (image sensor 10) and having a plurality of second openings (spatial light filter 1102 having a plurality of openings O2), 
wherein the illumination beam passes through the first openings or the second openings, so that the sensor receives the illumination beam (e.g., Figs. 5-8; image sensor 10 detects the illumination light reflected by fingerprint FP).

Regarding claim 2, Ho (e.g., Figs. 5-8) discloses the fingerprint sensing system according to claim 1, wherein an optical axis of each of the microlenses (microlenses 111) passes through one of the first openings (opening O3) or one of the second openings (opening O2).

Regarding claim 3, Ho (e.g., Figs. 5-8) discloses the fingerprint sensing system according to claim 1, wherein an optical axis of one of the microlenses passes (microlenses 111) through one of the first openings (opening O3) and one of the second openings (opening O2).

Regarding claim 6, Ho (e.g., Figs. 5-8) discloses the fingerprint sensing system according to claim 1, further comprising: a third light filter layer (spatial light filter 1101 formed of light absorption material; [0041]), disposed between the second light filter layer (light filter 1102) and the sensor (sensor 10) and having a plurality of third openings (light filter 1101 having a plurality of openings O1), wherein the illumination beam passes through the first openings (opening O3), the second openings (opening O2), or the third openings (opening O1), so that the sensor receives the illumination beam (e.g., Figs. 5-8).

Regarding claim 7, Ho (e.g., Figs. 5-8) discloses the fingerprint sensing system according to claim 6, wherein an optical axis of each of the microlenses (microlenses 111) passes through one of the first openings (openings O3), one of the second openings (openings O2), or one of the third openings (openings O1).

Regarding claim 8, Ho (e.g., Figs. 5-8) discloses the fingerprint sensing system according to claim 6, wherein an optical axis of one of the microlenses (microlenses 111) passes through two of the first openings (openings O3), the second openings (openings O2), and the third openings (openings O1).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.


8.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20190019000 A1) in view of Aswell (US 8274051 B1).
Regarding claim 10, Lee (e.g., Figs. 1-4 and 11) discloses the fingerprint sensing system according to claim 6,  further comprising: an infrared cutoff filter layer (e.g., Fig. 11C; infrared cut-off filter IRF; [0129]). Lee (e.g., Fig. 11C) discloses the infrared cutoff filter layer IRF disposed on the first light filter layer rather than disposed between the third light filter layer and the sensor as claimed. Therefore, the difference between Lee and the claimed invention is the arrangement of infrared cut-off filter and the light filter. Such an arrangement does not modify the operation of the light detection, which involves routine skill in the art. The examiner further cites Aswell as a reference. Aswell (e.g., Figs. 4-12) discloses an optical detection sensor, wherein a infrared cut-off filter 306 is arranged on a light filter 402 or between a light filter 402 and a sensor 100. Therefore, the combination of Lee and Aswell discloses an arrangement of a fingerprint sensor reproduced below,

    PNG
    media_image1.png
    476
    531
    media_image1.png
    Greyscale

Fig. 1A. Arrangement of microlens, color filters, infrared cut-off filter and sensor in accordance with Lee and Aswell
wherein an infrared cutoff filter layer (infrared cut-off filter IRF), disposed between the third light filter layer (filter CFS-B) and the sensor (sensor layer 111), wherein one of a first distance, a second distance, a third distance, and a fourth distance is different from the other distances (Fig. 1A), the first distance is a distance from the microlenses (microlens OL) to the first light filter layer (filter layer CFS-R), the second distance is a distance from the first light filter layer (filter layer CFS-R) to the second light filter layer (filter layer CFS-G), the third distance is a distance from the second light filter layer (filter layer CFS-G) to third light filter layer (filter layer CFS-B), and the fourth distance is a distance from the third light filter layer (filter layer CFS-B) to the infrared cutoff filter layer (infrared cut-off filter IRF). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Aswell to rearrange the color filter layer and infrared cut-off filter layer. It has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device is not a patentable improvement. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

9.	Claim 4-5 and 9 is rejected under 35 U.S.C. 103 as unpatentable over Ho (US 20200381470 A1) in view of Lin (US 20200301187 A1).
Regarding claim 4, Ho (e.g., Figs. 5-8) discloses the fingerprint sensing system according to claim 1, wherein the first openings have a plurality of identical opening sizes (e.g., Figs. 5-8; light filter 1103 having a plurality of openings with a same size O3), and the opening sizes of the first openings fall within a range of 5 um to 30 um (Table 1 and [0059]; 2um<O3<60um). The examiner further cites Lin as a reference. Lin (Figs. 2-19) discloses a fingerprint sensing system similar to that disclosed by Ho, comprising a plurality of microlenses (MR), a sensor (image sensor 110), a first light filter layer (spatial light filter 124-3 formed of light absorption material; [0054]), disposed between the microlenses (microlenses MR) and the sensor (image sensor 110) and having a plurality of first openings (spatial light filter 124-3  having a plurality of openings); and 
a second light filter layer (spatial light filter 124-2 formed of light absorption material; [0054]), disposed between the first light filter layer (spatial light filter 124-3) and the sensor (image sensor 110) and having a plurality of second openings (spatial light filter 124-2 having a plurality of openings). Lin further discloses wherein the first openings have a plurality of identical opening sizes (light filter 124-3 having a plurality of openings with a same size), and the opening sizes of the first openings fall within a range of 5 um to 30 um ([0070]; 2um-30um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the fingerprint sensor of Ho. The combination/motivation would be to reduce an unwanted light signal and optimize a light signal transmission to the optical sensor.

Regarding claim 5, Ho (e.g., Figs. 5-8) discloses the fingerprint sensing system according to claim 1, wherein the second openings have a plurality of identical opening sizes (e.g., Figs. 5-8; light filter 1102 having a plurality of openings with a same size O2), and the opening sizes of the second openings fall within a range of 5 um to 30 um. (Table 1 and [0059]; 2um<O3<60um). The examiner further cites Lin as a reference. Lin (Figs. 2-19) discloses a fingerprint sensing system similar to that disclosed by Ho, wherein the second openings have a plurality of identical opening sizes (light filter 124-2 having a plurality of openings with a same size), and the opening sizes of the second openings fall within a range of 5 um to 30 um ([0070]; 2um-30um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the fingerprint sensor of Ho. The combination/motivation would be to reduce an unwanted light signal and optimize a light signal transmission to the optical sensor.

Regarding claim 9, Ho (e.g., Figs. 5-8) discloses the fingerprint sensing system according to claim 6, wherein the third openings have a plurality of identical opening sizes (light filter 1101 having a plurality of openings O1 with a same size), and the opening sizes of the third openings fall within a range of 5 um to 30 um (Table 1 and [0059]; 2um<O3<60um). The examiner further cites Lin as a reference. Lin (Figs. 2-19) discloses a fingerprint sensing system similar to that disclosed by Ho, wherein the third openings have a plurality of identical opening sizes, and the opening sizes of the third openings fall within a range of 5 um to 30 um ([0070]; 2um-30um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the fingerprint sensor of Ho. The combination/motivation would be to reduce an unwanted light signal and optimize a light signal transmission to the optical sensor.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691